Winslow, C. J.
The great difficulty in settling the title to the personal property in litigation here arises from the fact that the parties themselves doubtless had a very hazy and uncertain idea as to their own titles. For many years *613they lived as a family, holding things more or less in common and evidently not drawing property lines very carefully. It. is shown without dispute that the plaintiff had a sufficient conveyance of all the property on the farm in 1886, that he never made any oral or written transfer of the same to any one, that the original property has been gradually replaced by other property until a complete change has taken place. These facts are certain. The plaintiff’s testimony tends to show, in addition to this, that the present property consists of the natural increase of the live stock, together with new stock and farm implements earned by his own labor or purchased with money earned by himself, and hence that he still owns the same. There is testimony tending to contradict' these latter claims, but we are unable to say that the jury’s conclusion has no substantial, credible evidence in its support, and hence we cannot disturb the verdict upon the facts. It is said that the evidence tended to show that the plaintiff is estopped from now claiming title to the property because he knowingly permitted his mother to deal with the property as though she owned it, and that relying on such apparent ownership the defendants purchased the same from her. The fundamental difficulty with this proposition is that there is no evidence in the case anywhere which tends to show that the defendants paid anything for the property in question when they received it from their mother. The only evidence on the subject is that she stated that she had given it to them. Unless, they paid something for it, or changed their position to their substantial prejudice, relying upon their mother’s apparent ownership, they cannot claim the benefit of the equitable doctrine of estoppel.
A number of detail errors are assigned, the more important of which will be noticed.
1. The plaintiff filed claims against his mother’s estate in the county court of Kewaunee county, and upon the plaintiff’s cross-examination in the present case the defendants were al~ *614lowed to prove this fact, but so far as the details of the claims were concerned were only allowed to inquire whether the charges for labor contained in the claims included labor in caring for the stock after he deeded the farm back to his mother. The witness was then allowed to state that his claim so filed included one item of $1,200 for labor and services from 1893 to 1903, and another item of $900 for labor and services from 1903 to 1910, but that no part of this labor so charged for was for taking care of the stock. Subsequently he was asked whether he had not also filed a claim for $200 for money advanced to his mother, and objection to this question was sustained. It is now claimed that the court should have allowed a full and complete cross-examination as to all items of the claim filed in the county court. The ruling seems somewhat restricted, especially in view of the fact that-the party himself was under cross-examination. We think the questions might properly have been allowed; but error must be affirmatively shown, and it does not appear by inference or by statement of counsel that any of the items of the ■claims filed would have east any light upon the justice of the plaintiff’s claim in this action, hence the ruling cannot be considered prejudicial in any event. , ' •
2. The defendants also sought to show upon cross-examination of the plaintiff that he had brought an action of replevin against his brothers for property not involved in this action sometime previous to the bringing of this action, but an objection to the testimony was sustained. The same ruling was made when the defendants’ counsel asked the plaintiff if he knew what the provisions of his mother’s will were. Here again it might well be that the court in its discretion might allow the questions to be answered, especially as the witness was the party to the litigation, but, on the other hand, it does not appear that either fact would be material to the issues in the present controversy, and hence there was no error in the rulings.
3. Plaintiff was allowed against objection to show that he *615purchased goods and other property for use on the farm in his own name and paid for them himself from his own money, and error is now assigned on this ruling. Probably it was not very persuasive, hut in view of the difficulty of proving where the title of this property was on account of the community life which the parties had led, it seems that it tended legitimately to throw light on the question of ownership. If the plaintiff regularly bought and paid for supplies for the farm from his own money, that fact would have a legitimate tendency to show that he had and claimed the interest of a proprietor there and was not a mere employee.
There are no other contentions made which deserve special treatment. We find no prejudicial error in the case.
By the Court. — Judgment affirmed.